In this case J. C. Blackburn was convicted in the Circuit Court of Washington County on the 11th day of November, 1929, of the offense of becoming drunk and intoxicated as a second offense. He sued out writ of error and the transcript of record was filed in this Court on February 12th, 1930.
No briefs have been filed.
The Attorney General of the State of Florida now comes into Court and moves that an order of affirmance be rendered herein.
The Court, having considered the motion to affirm the judgment, and having inspected the record and finding that same discloses no reversible error, the judgment of the Circuit Court is now affirmed.
Affirmed.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL, J., concur in the opinion and judgment.
DAVIS, J., disqualified.